DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al.
(US 8,633,781 B2) of record contained in the office action dated April 29, 2021
1. Bradley et al. shows an apparatus, comprising: a radio-frequency (RF) apparatus; and a multi-band
matching balun (420, 520; multiband – col. 6, lns 7-12 where balun 520 provides functionality for the
multiple duplexer bands) coupled to the RF apparatus, the multi-band matching balun including a
plurality of capacitors and a plurality of inductors used to realize either an inductor having a frequency-dependent inductance or a capacitor having a frequency-dependent capacitance (inductor and capacitor values with respect to PCS standard (frequency) thus being frequency dependent - col. 8, lns 15-25), wherein none of the plurality of capacitors and none of the plurality of inductors is variable or tunable (plural capacitors and inductors shown in Figs. 3, 4 et
al.).
2. The apparatus according to claim 1, wherein the RF apparatus comprises receive circuitry (transceiver
530/535).
3. The apparatus according to claim 1, wherein the RF apparatus comprises transmit circuitry
(transceiver 530/535).
4. The apparatus according to claim 1, wherein the RF apparatus comprises both receive circuitry and
transmit circuitry (transceiver 530/535).
15. A method of operating an apparatus that includes a radio-frequency (RF) apparatus, the method
comprising using a multi-band matching balun coupled to the RF apparatus to provide impedance
matching and balun functionality, wherein the multi-band matching balun includes a plurality of
capacitors and a plurality of inductors used to realize either an inductor having a frequency-dependent inductance or a capacitor having a frequency-dependent capacitance (inductor and capacitor values with respect to PCS standard (frequency) thus being frequency dependent - col. 8, lns 15-25), and none of the plurality of capacitors and none of the plurality
of inductors is variable or tunable (multi-band matching balun 420, 520 discussed in the reasons for
rejection of claim 1 above; the method of operating defined by the balun device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et
al. (US 8,633,781 B2) in view of Fritz et al. (US 9,106,204 B2) of record contained in the office action 
dated April 29, 2021.
5. Bradley et al. shows the apparatus according to claim 1, but is silent wherein the multi-band
matching balun comprises a three-element frequency-dependent resonator.
Fritz shows a matching balun comprising a three-element frequency-dependent resonator
(second series resonant LC circuit comprising C 311, L 314, C 312 – col. 6, lns 52-53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have
modified the multi-band matching balun disclosed by Bradley et al. with a three-element frequency-
dependent resonator disclosed by Fritz et al.. Such a modification would have been obvious where both
devices are drawn to impedance matching baluns (420-2 Bradley; matched balun 300A – col. 7, lns 58-59
Fritz et al.); both balun devices comprise discrete or lumped LC elements which connect to a single
ended unbalanced port (410 – Bradley et al; 301 – Fritz et al.) and a balanced differential port (430 –
Bradley et al.; 320 – Fritz et al.) providing impedance matching; both devices comprising a common
inventor and the same Assignee; and where Fritz et al. (col. 6, lns 48-56) teaches;
In the depicted embodiment, the inductor 314 and the third capacitor 313 form a first resonant
series LC circuit, which applies a differential signal at the first and second differential terminals 302 and
303 of the balanced port 320. The first capacitor 311, the inductor 314 and the second capacitor 312
form a second resonant series LC circuit to ground, which applies a single-ended signal at the single-
ended terminal 301 of the unbalanced port 310. Both the first and second resonant series LC circuits are
coupled by the common inductor 314.
thus suggesting the obviousness of the modification.
6. The apparatus according to claim 5, wherein the three-element frequency-dependent resonator
realizes an inductor having an inductance varies as a function of frequency (inherent in fundamental
electronics where inductive reactance XL is proportional (increases) with respect to an increase
frequency; XL = 2πfL).
7. The apparatus according to claim 5, wherein the three-element frequency-dependent resonator
realizes a capacitor having a capacitance that varies as a function of frequency (inherent in fundamental
electronics where capacitive reactance XC is proportional (decreases) with respect to an increase in
frequency; XC = 1/2πfC).
8. The apparatus according to claim 1, wherein (in so far as can understood) the three-element
frequency-dependent resonator provides impedance matching between the RF apparatus and either a
filter or an antenna (Fritz et al. teaching a three-element frequency-dependent resonator; Bradley et al.
and Fritz et al. provides impedance matching between the RF apparatus and either a filter or an
antenna).
9. The apparatus according to claim 1, wherein the three-element frequency-dependent resonator
provides balun functionality between the RF apparatus and either a filter or an antenna (Fritz et al.
teaching a three-element frequency-dependent resonator; Bradley et al. and Fritz et al. provides balun
functionality between the RF apparatus and either a filter or an antenna).
10. An apparatus, comprising: a radio-frequency (RF) apparatus; and a multi-band matching balun
coupled to the RF apparatus, the multi-band matching balun comprising a three-element frequency-
dependent resonator (Fritz et al. teaching a three-element frequency-dependent resonator; Bradley et
al. teaching a balun with multiband functionality; discussed in the reasons for rejection of the claims
above) wherein the three-element frequency-dependent resonator realizes either an inductor having a 
a frequency-dependent inductance or a capacitor having a frequency-dependent capacitance (where the balun of Fritz et al. comprises first and second series resonant circuits (abstract et al.) thus where the inductor and capacitor comprise a frequency-dependent inductance and capacitance respectively).
11. The apparatus according to claim 10, wherein (in so far as can understood) three-element
frequency-dependent resonator realizes an inductor having an inductance that varies as a function of
frequency (Fritz et al. teaching a three-element frequency-dependent resonator; where inductive
reactance XL is proportional (increases) with respect to an increase frequency; XL = 2πfL; discussed in
the reasons for rejection of claim 6 above).
12. The apparatus according to claim 10, wherein the three-element frequency-dependent resonator
realizes a capacitor having a capacitance that varies as a function of frequency (Fritz et al. teaching a
three-element frequency-dependent resonator; where capacitive reactance XC is proportional
(decreases) with respect to an increase in frequency; XC = 1/2πfC; discussed in the reasons for rejection
of claim 7 above).
13. The apparatus according to claim 10, wherein the three-element frequency-dependent resonator
comprises either (a) two capacitor and an inductor, or (b) two inductors and a capacitor (Fritz et al.
teaching the series resonant LC circuit comprising C 311, L 314, C 312 – col. 6, lns 52-53; discussed in the
reasons for rejection of claim 5 above).
16. The method according to claim 15, wherein the multi-band matching balun comprises a three-
element frequency-dependent resonator (Fritz et al. teaching a three-element frequency-dependent
resonator; Bradley et al. teaching a balun with multiband functionality; discussed in the reasons for
rejection of the claims above).
17. The method according to claim 16, wherein the three-element frequency-dependent resonator
realizes an inductor having an inductance that varies as a function of frequency (Fritz et al. teaching a
three-element frequency-dependent resonator; where inductive reactance XL is proportional (increases)
with respect to an increase frequency; XL = 2πfL; discussed in the reasons for rejection of claim 6 above).
18. The method according to claim 16, wherein the three-element frequency-dependent resonator
realizes a capacitor having a capacitance that varies as a function of frequency (Fritz et al. teaching a
three-element frequency-dependent resonator; where capacitive reactance XC is proportional
(decreases) with respect to an increase in frequency; XC = 1/2πfC; discussed in the reasons for rejection
of claim 7 above).
19. The method according to claim 15, wherein the three-element frequency-dependent resonator
provides impedance matching between the RF apparatus and either a filter or an antenna (antenna 505
and/or filter 512; balun providing impedance matching discussed in the reasons for rejection of claim 8
above).
20. The method according to claim 15, wherein (in so far as can understood) the three-element
frequency-dependent resonator provides balun functionality between the RF apparatus and either a
filter or an antenna (antenna 505 and/or filter 512; providing balun discussed in the reasons for
rejection of claim 8 above).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US
8,633,781 B2) and Fritz et al. (US 9,106,204 B2) as applied to claim 10 above, and further 
in view of Zolomy et al. (US 2008/0174383 A1) of record contained in the office action dated April 29, 2021
14. Bradley et al. and Fritz et al. teach the apparatus according to claim 10, wherein the three-element
frequency-dependent resonator provides impedance matching functionality and balun functionality in a
band of frequencies from about 868MHz to about 928MHz (UMTS band 8; col. 1, lns 41-43, col. 6, ln 11 –
Bradley et al.) but are silent provides impedance matching functionality and balun functionality in a first
band of frequencies from about 310MHz to about 434MHz.
Zolomy et al. shows an apparatus where a balun provides impedance matching functionality and
balun functionality in a first band of frequencies from about 310MHz to about 434MHz (433-436 MHz –
0090 and Fig. 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have
modified the RF apparatus and multi-band matching balun disclosed by Bradley et al. and Fritz et al.
where the balun provides impedance matching functionality and balun functionality in a first band of
frequencies from about 310MHz to about 434MHz disclosed by Zolomy et al.. Such a modification
would have been obvious where all devices are drawn to impedance matching baluns (420-2 Bradley;
matched balun 300A – col. 7, lns 58-59 Fritz et al.; abstract, 0003 – Zolomy et al.); each balun device
comprises discrete or lumped LC elements which connect to a single ended unbalanced port (410 –
Bradley et al; 301 – Fritz et al.; 30 – Zolomy et al.) and a balanced differential port (430 – Bradley et al.;
320 – Fritz et al.; 10, 12 – Zolomy et al.) providing impedance matching; and where Zolomy et al.
(abstract) teaches;
Matching network circuits and a method are shown for suppressing a harmonic frequency in a
matching network. The circuits and method involve impedance matching first and second differential
input nodes to a single ended output node using a first reactive impedance selected to pass a resonant
frequency. They also involve suppressing a harmonic frequency of a common mode signal presented at
the first and second differential input nodes by providing a series resonance from the first and second
differential input nodes to a radio frequency ground potential, where the series resonance is selected to
pass the harmonic frequency to the radio frequency ground potential.

thus suggesting the obviousness of the modification.

Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive. 

Applicants submit;
The Applicant respectfully submits that the amendments do not introduce new matter. The Applicant respectfully requests entry of the amendments and reconsideration of the Application. In addition to remarks provided in previous submissions (which are hereby incorporated by reference), the Applicant provides the following comments.
The amended independent claims includes the limitation “multi-band matching balun,” as quoted below:

	Applicant reproduces amended claims 1, 10, 15

There is no showing that Bradley, alone or in combination, teaches or suggests all of the limitations of the independent claims. As such, the Applicant respectfully requests reconsideration of the rejections.
For example, there is no showing that the limitations “a multi-band matching balun coupled to the RF apparatus, the multi-band matching balun including a plurality of capacitors and a plurality of inductors used to realize either an inductor having a frequency-dependent inductance or a capacitor having a frequency-dependent capacitance” (claim 1), “a multi-band matching balun coupled to the RF apparatus, the multi-band matching balun comprising a three-element frequency- dependent resonator, wherein the three-element frequency-dependent resonator realizes either an inductor having a frequency-dependent inductance or a capacitor having a frequency-dependent capacitance” (claim 10), and “using a multi-band matching balun coupled to the RF apparatus to provide impedance matching and balun functionality, wherein the multi-band matching balun includes a plurality of capacitors and a plurality of inductors used to realize either an inductor having a frequency-dependent inductance or a capacitor having a frequency-dependent capacitance” (claim 15) are taught or suggested.

which the Examiner disagrees.

Regarding claims 1 and 15, Bradley et al. shows a combined balun and impedance matching circuit.  Bradley et al. further describes elements of Fig. 5 where traces, inductances, and capacitances are specifically described with respect to PCS communication standard (col. 8, lns 15-25).  Accordingly, the inductor has a frequency-dependent inductance and the capacitor has a frequency-dependent capacitance (e.g. PCS).  Claim 15 comprises similar limitations.
Regarding claim 10, Fritz et al. shows a three-element frequency-dependent resonator comprising first and second series resonant LC circuits (abstract et al.) thus where LC elements are resonant at a specific frequency and thus frequency dependent.
Accordingly, Applicants argument are not persuasive and the rejections above are maintained.
The Applicant further provides the following comments with respect to the rejection of claims 6-7, 11-12, and 17-18. The Office Communication asserts that it is “inherent in fundamental electronics where inductive reactance XL is proportional (increases) with respect to an increase [in] frequency” and that it is “inherent in fundamental electronics where capacitive reactance XC is proportional (decreases) with respect to an increase frequency.” See Office Communication at 4 (rejecting claims 6-7), 5 (rejecting claims 11-12), 6 (rejecting claims 17-18).
In response, the Applicant notes that the claims at issue, i.e., claims 6-7, 11-12, and 17-18 do not recite “reactance.” Rather, the claims recite “inductance” and “capacitance.” (Amended claims 1, 10, and 15 have similar limitations.) Thus, the Applicant respectfully submits that the rejections are improper, and requests reconsideration.
In conclusion, the Applicant respectfully submits that there is no showing that Bradley, alone or in combination, teaches or suggests all of the limitations of amended independent claims 1, 10, and 15. As noted above, claims 2-9, 11-14, and 16-20, depend ultimately on one of the independent claims, respectively, and therefore include its limitations. Accordingly, similar comments apply to the dependent claims.

	which the Examiner disagrees.  
Inductive reactance and capacitive reactance are both proportional with respect to frequency 
where inductance or capacitance may be measured with depending on the desired frequency thus 
further illustrating the frequency dependence of both the inductor and capacitor by Fritz et al.
Accordingly, Applicants argument are not persuasive and the rejections above are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843